Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA and
   DEMETRIO VALERGA,
   on their own behalf and on behalf of all others similarly situated,

          Plaintiffs,

   v.

   THE GEO GROUP, INC.,

          Defendant.

   ________________________________________________________________________

        REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR JURY VIEW
   ________________________________________________________________________


          Plaintiffs respectfully submit the following reply in support of their Motion for

   Jury View. ECF No. 301. For the reasons set forth in that motion and explained more

   fully below, Plaintiffs’ Motion should be granted.

   I.     The Prompt Resolution of Plaintiffs’ Motion Will Promote Efficiency in the
          Lead-Up to Trial.

          GEO’s objection that Plaintiffs’ Motion is premature should be disregarded.

   “When a jury view is desired, counsel should request it as early as possible.” A


                                                1
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 2 of 13




   MANUAL ON JURY TRIAL PROCEDURES § 3.12.A.2 (4th ed. 2013).1 This case has been

   pending for nearly six years, see ECF No. 1, and nearly all discovery closed last month,

   see ECF No. 293, contradicting GEO’s position that it is too early to evaluate a jury view.

          In fact, the only significant discovery remaining is discovery that involves ICE,

   which is a third party to this action. ECF No. 293. And, as relevant to this Motion,

   Plaintiffs have sought—and both ICE and GEO have opposed—leave to take video

   recordings of the areas at issue. ECF No. 301 at 6, n. 1. Although Magistrate Judge

   Hegarty already found in Plaintiffs’ favor on this issue, ICE promised to appeal the

   ruling, and pursuant to Judge Hegarty’s suggestion, Plaintiffs have worked to find an

   alternate solution that ICE does not oppose. Id. The requested jury view is just such a

   solution. Resolving this motion now will thus promote efficient case management

   because it will leave time to evaluate and work toward other alternatives in the event that

   the motion is denied.

          GEO’s objection that it cannot assess Plaintiffs’ Motion for lack of sufficient

   detail concerning Plaintiffs’ trial plan is without merit. Plaintiffs provided a detailed

   four-page overview of their trial plan in response to GEO’s Interrogatory # 51 seeking the

   same. See Ex. A2 at 10-14. GEO has raised no deficiency concerning that interrogatory

   response. See Turner Decl. ¶ 5. GEO’s argument that there is no need to evaluate what



   1
           The Manual on Jury Procedures is available at https://www.ca9.uscourts.gov/
   district/guides/MJTP.pdf.
   2
           Unless otherwise noted, all exhibits referenced herein are attached to the
   Declaration of Andrew H. Turner in Support of Plaintiff’s Motion for Jury View (“Turner
   Decl.”).
                                                 2
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 3 of 13




   evidence will be presented to the Jury until after the pretrial conference misconstrues the

   very purpose of discovery, which is to define the universe of evidence from which the

   parties then build their case for trial. See, e.g., Dienstag v. Bronsen, 49 F.R.D. 327, 328–

   29 (S.D.N.Y. 1970) (noting that the purpose of civil discovery “is to make possible fair

   and expeditious preparation of cases, minimizing to the extent possible trial time spent in

   wasteful sparring unrelated to the merits of the case”). A decision on the jury view

   motion will facilitate this process.

   II.    The Proposed Jury View Would Materially Assist the Jury.

          The reason Plaintiffs request a jury view with respect to the Trafficking Victims’

   Protection Act claims is simple: the Jury will be tasked, in part, with assessing whether a

   reasonable detainee would respond to threats of solitary confinement by performing the

   labor GEO required under the Housing Unit Sanitation Policy. See 18 U.S.C. § 1589(a);

   United States v. Kalu, 791 F.3d 1194, 1211 (10th Cir. 2015) (upholding a jury instruction

   defining serious harm as “any harm . . . that is sufficiently serious, under all the

   surrounding circumstances, to cause a reasonable person of the same background and in

   the same circumstances to perform or to continue performing labor or services in order to

   avoid incurring that harm” (internal emphasis omitted)). Viewing the condition of the

   threatened solitary confinement unit is key to that determination.

          GEO’s arguments to the contrary are rife with internal contradictions. On the one

   hand, GEO suggests that it, too, would like to “have the jury experience . . . meal clean-




                                                 3
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 4 of 13




   up,” and that a jury view would be “probative of GEO’s defenses.” ECF No. 323 at 4.3

   Then, a page later, GEO argues that any jury view would be unnecessary, cumulative,

   and not relevant. ECF No. 323 at 5-7. GEO also argues simultaneously that Plaintiffs

   “will be able to testify about their experience” in segregation, thus rendering a jury view

   cumulative, see ECF No. 323 at 7; and that Plaintiffs have “no knowledge of the actual

   conditions of segregation, see id. at 6. Setting aside that these things cannot

   simultaneously be true, GEO’s argument misses the point. Several Plaintiffs had solitary

   confinement described to them by guards or other detainees. See, e.g., Ex. B (Deposition

   of Grisel Xahuentitla) at 160:17-20 (reporting that a guard told her, “I will send you to

   the hole. It’s not going to be pleasant. You’re going to be there by yourself. You’re not

   going to take a shower at least for three days.”); Ex. C (Deposition of Jesus Yepez

   Gaytan) at 76:15-78:15 (stating that he heard about solitary confinement from a detainee

   placed there for refusing to clean). Other Plaintiffs experienced solitary confinement

   themselves. See, e.g., Ex. D (Deposition of Demetrio Valerga) at 11:1-12:4 (describing

   segregation as “one person, one bed, one desk . . . one toilet,” and noting that in

   disciplinary segregation “they take your canteen, they take your radio, and you have

   limited access to go out to the yard”); Ex. E (Deposition of Alejandro Hernandez Torres)

   at 141:20-142:11 (describing segregation as a room with “a bed . . . made of steel,” and a



   3
          GEO acknowledges that ICE has not consented to the more expansive and
   operationally intrusive jury view GEO might prefer. ECF No. 323 at 7. GEO has made
   no motion for such a jury view and no such request is before the Court. By contrast,
   Plaintiffs’ request for a limited jury view of unoccupied areas is before the Court and is
   unopposed by ICE.
                                                 4
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 5 of 13




   “door . . . made of steel [with] glass for about half a meter and with 3 or 4 inches where

   all the guards have a bell. So every 15 or 20 minutes, they will drag this device through

   the door until it rings. There’s no way you can go to sleep because the light is always on.

   That’s segregation.”). To the extent GEO is concerned that the Jury will have trouble

   recognizing the difference between firsthand experience and secondhand description,4 the

   trial can be structured to present both, for example by hearing testimony about what

   detainees heard about solitary confinement prior to the jury visit.5 And jury instructions

   can allow jurors to be “informed in context about what they are to look for in the

   testimony, and about credibility and burdens of proof,” thus mitigating any potential

   confusion. See John L. Kane, “Riding Jury Instructions to Victory,” 36 Litigation 28, 32

   (Winter 2010). Such distinctions are well within the ability of juries to recognize and

   apply.

            Moreover, GEO itself has put the nature of solitary confinement at issue, relying

   in its motion for summary judgment on Warden Dawn Ceja’s testimony that some

   detainees “elected to be placed in segregation voluntarily, seeing it not as a punishment,

   but instead a location where they could receive peace and quiet.” ECF No. 305 at 13.

   Indeed, GEO’s attempt in the opposition to this motion to pick apart and undermine



   4
          A secondhand description related to a witness by another detainee, of course,
   would be hearsay if presented for the accuracy of the description itself, although not if
   presented to show the impact of the description on the listener. See Fed. R. Evid. 801.
   Thus, as an evidentiary matter, the jury view would provide clearly admissible evidence
   of a matter that the secondhand description would not.
   5
          Resolving this motion in advance of the pretrial conference will best position the
   parties to evaluate and address such sequencing issues.
                                                 5
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 6 of 13




   Plaintiffs’ expert Dr. Stuart Grassian’s impressions of the conditions of confinement, see

   ECF No. 323 at 8, highlights precisely why a firsthand viewing is required: GEO can and

   likely will argue that still photographs are distorted or out of context and that testimony is

   misleading or misinformed. Letting the Jury see solitary confinement itself, rather than

   relying exclusively on conflicting witness testimony, is relevant to such factual disputes.

   GEO’s position that witness testimony is sufficient is further undermined by the

   conflicting position taken in its decertification motion, where GEO argues that Plaintiffs

   should be estopped from presenting evidence of individual class member experience, and

   instead limited only to “classwide” evidence. See, e.g., ECF No. 312 at 45 n.1.

          GEO’s objection that the housing and solitary confinement units Plaintiffs propose

   viewing have only been in use since July 2010 also falls flat. See ECF No. 323 at 6.

   Plaintiffs’ TVPA claims run from October of 2004 through October of 2014, while their

   unjust enrichment claims run from October of 2011 through October of 2014. Therefore,

   the new housing units have been in use for the full unjust enrichment class period, and

   40% of the TVPA class period. An appropriate jury instruction could remedy any

   confusion as to time period. Fed R. Evid. 105 (“If the court admits evidence that is

   admissible against a party or for a purpose but not against another party or for another

   purpose – the court, on timely request, must restrict the evidence to its proper scope and

   instruct the jury accordingly.”) Moreover, GEO has not identified any material ways in

   which the facility used from 2004 to 2010 differs from the current facility; rather, its

   motion concedes that while the old facility contained large common rooms filled with



                                                 6
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 7 of 13




   bunk beds,6 the new facility contains such rooms as well as cells. And even if the new

   building and the old building are materially different, GEO fails to mention that the old

   building is once again in use for housing immigration detainees, and therefore could also

   be included on a site visit.7 Therefore, the proposed jury view would assist the Jury and

   should be ordered.

   III.   Logistical And Operational Challenges Do Not Preclude a Jury View.

          GEO also argues that logistical and operational considerations require the denial

   or deferral of Plaintiffs’ Motion. ECF No. 323 pg. 8-10. Notably, however, these

   concerns are not shared by ICE, the neutral, non-party governmental agency tasked with

   assuring safe and effective operation of the Aurora facility, which does not oppose this

   motion. ECF No. 301 at 5. GEO has previously taken the position that only ICE, not

   GEO, has the authority to grant Plaintiffs access to the GEO facility, making its

   newfound independence unpersuasive. See, e.g., ECF No. 187 at 2 (stating that “GEO

   does not have authority” to grant permission for photos or videos of the facility because

   such authority is contractually vested in ICE).

          GEO’s argument that ICE’s requirement of a background check “raises the

   question of whether individuals who likely cannot pass that background check will be



   6
           The fact that GEO characterizes such housing as “dorm-style,” ECF No. 323 at 5,
   implicitly inviting comparison with housing provided to college undergraduates, again
   illustrates how the Jury would be better informed by a live viewing.
   7
           See Conor McCormick-Cavanagh, “ICE, GEO Group Extend Contract for Annex
   at Aurora Immigration Detention Center,” Westworld, https://www.westword.com/news/
   ice-geo-group-extend-contract-for-annex-at-aurora-immigration-detention-center-
   11307303 (April 16, 2019) (reporting that the old facility reopened as an annex in 2019).
                                                7
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 8 of 13




   screened from the jury pool in advance” ECF No. 323 pgs. 8-9, overlooks that the

   requirements for federal jury service and for ICE security clearance are largely

   coextensive. As relevant here, the Jury Selection and Service Act disqualifies from

   service an individual who “has a charge pending against him for the commission of, or

   has been convicted in a State or Federal court of record of, a crime punishable by

   imprisonment for more than one year and his civil rights have not been restored.”

   28 U.S.C. § 1865(b). By email dated August 7, 2020, a lawyer from ICE explained that

   the agency’s background check “typically” screens out people with felony convictions,

   arrests, or charges at any time, and certain misdemeanor convictions within the last five

   years. See, Turner Decl. ¶¶ 11-14. The only areas where ICE’s screen may be more

   restrictive are (1) felony arrests or charges that have been resolved; (2) felony convictions

   with civil rights restored; and (3) some misdemeanor convictions. Id. But ICE’s criminal

   background screen is not a hard-and-fast rule. ICE has granted waivers in the past to

   accommodate the visits of individuals who are not visiting pursuant to Court Order. See

   Ex. F, Declaration of Martin M. Rosenbluth at ¶¶ 3-7.8 Given counsel’s representation

   that any jury tour would be comprehensively supervised by GEO personnel (ECF No.

   323 at 9)—as was Class Counsel’s February 13, 2020 entry and inspection of property—

   such a waiver should be appropriate, in the event it were necessary.




   8
          ICE also requires visitors to present a government-issued ID and may in some
   cases exclude foreign nationals, see Turner Decl. ¶ 13, but identification is also required
   to enter the courthouse, see D.C. Colo L. Civ. R. 83.2(b), and only U.S. citizens may
   serve on juries, see 28 U.S.C. § 1865(b)(1).
                                                8
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 9 of 13




            Finally, GEO’s concerns about the current COVID-19 pandemic are similarly

   coextensive with limitations on jury trials. First, Plaintiffs propose—and ICE consents

   to—a jury tour of unoccupied areas of the facility. It is GEO that insists a jury view must

   tour populated areas, observing meals, clean up and, “how the detainees experience living

   in such a dorm, how they interact with one another, and the general experiences in the

   dorm.” ECF No. 323 at 7. Furthermore, like the Aurora facility and workplaces all over

   America, the Court is itself currently running at limited capacity as a result of COVID-

   19, and is not scheduling jury trials before October 2, 2020 due to safety concerns.9

   Conducting a safe jury trial is a problem that must be solved before a site visit could be

   permitted in any event, and will most likely be solved for civil trials when the medical

   community develops effective countermeasures to COVID-19. The present state of

   affairs is a poor argument for circumscribing the presentation of evidence based on

   hypothetical future concerns about an evolving situation.

   IV.      Conclusion

            For the foregoing reasons, and for the reason set forth in their initial brief,

   Plaintiffs’ Motion for Jury View should be granted.



       Dated: Denver, CO                                Respectfully submitted,
              September 11, 2020
                                                        By: /s/ Andrew H. Turner
                                                        Andrew H. Turner
                                                        Atty. Reg. # 43869
                                                        Matthew Fritz-Mauer

   9
         This date has been extended several times. See, e.g., D.C. Colo. General Order
   2020-10 (continuing all jury trials through July 31, 2020)
                                                    9
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 10 of 13




                                         Atty. Reg. # 54334
                                         THE KELMAN BUESCHER FIRM
                                         600 Grant St., Suite 825
                                         Denver, CO 80203
                                         (303) 333-7751
                                         aturner@laborlawdenver.com
                                         mfritzmauer@laborlawdenver.com

                                         Michael J. Scimone
                                         OUTTEN & GOLDEN LLP
                                         685 Third Avenue, 25th Floor
                                         New York, NY 10017
                                         Telephone: (212) 245-1000
                                         Facsimile: (646) 509-2060
                                         E-Mail: mscimone@outtengolden.com

                                         Rachel Dempsey
                                         Adam Koshkin
                                         OUTTEN & GOLDEN LLP
                                         One California Street, 12th Floor
                                         San Francisco, CA 94111
                                         Telephone: (415) 638-8800
                                         Facsimile: (415) 638-8810
                                         E-Mail: rdempsey@outtengolden.com
                                         E-Mail: akoshkin@outtengolden.com

                                         Alexander Hood
                                         David Seligman
                                         Andrew Schmidt
                                         Juno Turner
                                         TOWARDS JUSTICE
                                         1410 High St., Suite 300
                                         Denver, CO 80218
                                         (720) 441-2236
                                         alex@towardsjustice.org
                                         david@towardsjustice.org
                                         andy@towardsjustice.org
                                         juno@towardsjustice.org

                                         R. Andrew Free
                                         LAW OFFICE OF R. ANDREW FREE
                                         P.O. Box 90568
                                         Nashville, TN 37209

                                        10
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 11 of 13




                                         T: (844) 321-3221
                                         Andrew@ImmigrantCivilRights.com

                                         Brandt Milstein
                                         MILSTEIN LAW OFFICE
                                         1123 Spruce Street
                                         Boulder, CO 80302
                                         (303) 440-8780
                                         brandt@milsteinlawoffice.com

                                         Hans Meyer
                                         MEYER LAW OFFICE, P.C.
                                         P.O. Box 40394
                                         Denver, CO 80204
                                         (303) 831-0817
                                         hans@themeyerlawoffice.com

                                         Class Counsel




                                        11
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 12 of 13




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 11, 2020, a copy of the foregoing document was filed

   electronically. Service of this filing will be made on all ECF-registered counsel by operation of

   the court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                /s/ Andrew H. Turner
                                                Andrew H. Turner
                                                THE KELMAN BUESCHER FIRM, P.C.
                                                600 Grant St., Suite 825
                                                Denver, CO 80203
                                                (303) 333-7751
                                                aturner@laborlawdenver.com

                                                Class Counsel




                                                   12
Case 1:14-cv-02887-JLK-MEH Document 325 Filed 09/11/20 USDC Colorado Page 13 of 13




                                       EXHIBIT LIST



   ECF No. 326: Decl. of Andrew H. Turner, dated September 11, 2020.

   Ex. A: ECF No. 326-1, Ex. A to Decl. of Andrew H. Turner, Pl. 2d Supl. Resp. to Defs. 6th

         Interrogatories

   Ex. B: ECF No. 326-2, Ex. B to Decl. of Andrew H. Turner, Excerpt from the transcript of

         the Deposition of Plaintiff Grisel Xahuentitla.

   Ex, C: ECF No. 326-3, Ex. C to Decl. of Andrew H. Turner, Excerpt from the transcript


         of the Deposition of Plaintiff Jesus Gaytan.


   Ex. D: ECF No. 326-4, Ex. D to Decl. of Andrew H. Turner, Excerpt from the transcript


         of the Deposition of Plaintiff Demetrio Valerga.


   Ex. E: ECF No. 326-5, Ex. E to Decl. of Andrew H. Turner, Excerpt from the transcript


         of the Deposition of Absent Class Member Alejandro Hernandez Torres.


   Ex. F: ECF No. 326-6, Ex F. to Decl. of Andrew H. Turner, Decl. of Martin M.


         Rosenbluth, Esq.




                                              13
